Citation Nr: 0934780	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine disc bulging, L4-L5 and L5-S1, with mild 
arthritis.

2.  Entitlement to a rating in excess of 20 percent for left 
leg radiculopathy associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to 
August 1986.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision, in which the RO 
continued a 20 percent rating for the Veteran's lumbar spine 
disability.  The Veteran filed a notice of disagreement (NOD) 
in July 2004.  In March 2005, the RO granted service 
connection for left leg radiculopathy and assigned a 20 
percent rating, effective March 26, 2004, the date of the 
Veteran's claim for an increased rating for the lumbar spine 
disability.  The RO also assigned a 40 percent rating for the 
Veteran's lumbar spine disability, effective March 26, 2004.  
The RO issued a statement of the case (SOC) in March 2005 and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.

While the RO has assigned a higher rating of 40 percent for 
lumbar spine disc bulging, L4-L5 and L5-S1 with mild 
arthritis during the pendency of this appeal, as a higher 
rating is available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for an 
increased rating remains viable on appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  (Further, for reasons explained in the last 
remand, the Board has characterized the appeal on the back 
issue to also encompass the separate, 20 percent rating for 
left leg radiculopathy.)

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In October 2007, the Board granted entitlement to a total 
rating based on unemployability due to service-connected 
disabilities and remanded the claims on the cover page to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denials of the claims (as reflected in 
an April 2009 supplemental SOC (SSOC)) and returned the 
appeal to the Board for further consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the October 2007 remand, the Board instructed the RO to 
schedule the Veteran for a VA neurological examination, by a 
physician, at an appropriate VA medical facility.  The 
physician was to identify the existence, and frequency or 
extent, as appropriate, of all neurological manifestations of 
the Veteran's lumbar spine disc disease-to specifically 
include any sciatic neuropathy with characteristic pain, 
demonstrable muscle spasm, foot drop, loss of muscle 
strength, absent ankle jerk, or any muscular atrophy.  The 
physician was also to specifically address whether the 
findings reflected in a July 2007 VA spinal cord injury 
note-left foot drop and atrophy-were present and opine 
whether such problems were among the manifestations of the 
Veteran's service-connected lumbar spine disability (as 
opposed to other disability, such as nonservice-connected 
diabetes).  The physician was also asked to render findings 
as to the existence and frequency of any incapacitating 
episodes.  

While a February 2008 VA examination report shows some 
findings relevant to the lumbar spine, the report indicates 
the problem being detailed was cervical mylemylacia.  The 
Veteran is not service-connected for this condition.  
Moreover, the opinion offered in the report does not address 
the specific questions detailed in the Board's remand 
instructions.  Instead, the examiner discussed whether the 
cervical spine condition is related to service.  Under these 
circumstances, another examination is needed to assess the 
severity of the Veteran's lumbar spine disability and left 
leg radiculopathy.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA neurological examination, by an appropriate physician, at 
a VA medical facility.   The questions to the examiner are 
detailed below.  The Veteran is hereby notified that failure 
to report to the scheduled examination, without good cause, 
shall result in denial of the claims for increase.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  .  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim should include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) is 
appropriate Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA neurological examination, by an 
appropriate physician, at a medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should identify, and 
indicate the frequency or extent of, as 
appropriate, all neurological 
manifestations of the Veteran's lumbar 
spine disc disease-to specifically 
include service-connected radiculopathy, 
as well as sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, foot drop, loss of muscle strength, 
absent ankle jerk, and/or muscular 
atrophy.  The examiner should specifically 
address whether the findings reflected in 
a July 2007 VA spinal cord injury note-
left foot drop and atrophy-are present 
and opine whether such problems are among 
the manifestations of the Veteran's 
service-connected lumbar spine disability 
(as opposed to other disability, such as 
nonservice-connected diabetes or cervical 
spine disability).  The physician should 
identify all separately ratable 
neurological manifestations.

The physician should conduct range of 
motion testing of the thoracolumbar spine 
(expressed in degrees)The physician should 
render specific findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination. If pain on motion 
is observed, the physician should indicate 
the point at which pain begins. In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Further, based on consideration of all  
neurological and orthopedic manifestations 
of lumbar spine disability., the physician 
should render findings as to the existence 
and frequency of incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to his disability that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should opine whether, over 
the last 12-month period, the Veteran's 
incapacitating episodes (meeting the 
definition above), if any, had a total 
duration of (a) at least one week but less 
than two weeks; (b) at least two weeks but 
less than four weeks; (c) at least four 
weeks but less than six weeks; or (d) at 
least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim for increase in 
light of pertinent evidence and legal 
authority.  The RO's adjudication of each 
claim should include consideration of 
whether staged rating of the disability, 
pursuant to Hart cited to above) is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

